*582ORDER
PER CURIAM.
Appellant, Seven Redi-Mix appeals from a judgment rendered against it in a court tried case. The respondent had filed an action on account for crushed rock supplied to the appellant. Appellant raised two points on appeal: (1) that service was improper, but it failed to include a transcript on the motion to dismiss; and (2) that the evidence supporting the judgment was against the weight of the evidence, after ignoring the testimonial evidence of the respondent. Affirmed. Rule 84.16(b).